       Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 1 of 11 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS


   GALE CLAPPER,

                    Plaintiff,                         Case No.: _______________

            v.
                                                       Jury Trial Demanded
  UNITED AIRLINES, INC.;
  ABC INSURANCE COMPANY

                    Defendants


                                           COMPLAINT


       NOW COMES Plaintiff Gale Clapper, by her attorneys, Cade Law Group, LLC, and

as for her Complaint against Defendants United Airlines, Inc., and ABC Insurance Company

(collectively “Defendants”, unless otherwise noted) alleges and shows to the Court as

follows:

                                        INTRODUCTION

       1.        This is an action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-5(f) (1) and (3), as amended by Title I of the Civil Rights Act of 1991 (“Title VII”) to

correct unlawful employment practices on the basis of age, disability, and retaliation

undertaken by Defendants, and to provide appropriate relief to Plaintiff Gale Clapper.

       2.        This also is an action under the Age Discrimination in Employment Act of 1967

(“ADEA”), 29 U.S.C. § 634 et seq., to correct unlawful employment practices on the basis of

age and retaliation undertaken by Defendants, and to provide appropriate relief to Plaintiff

Gale Clapper.

       3.        This also is an action under the American with Disabilities Act of 1990 (“ADA”),
       Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 2 of 11 PageID #:2



42 U.S.C. §§ 12101–12213 (1994) et seq., as amended by the American with Disabilities

Amendment Act of 2008 (“ADAA”), to correct unlawful employment practices on the basis

of disability and retaliation undertaken by Defendants, and to provide appropriate relief to

Plaintiff Gale Clapper.

       4.     This also is an action under the Employee Retirement Income Security Act of

1974 (“ERISA”) 29 U.S.C. 1001, § 510, et seq., to correct unlawful employment practices in

intentionally interfering with Clapper’s benefits and retaliating against her for the exercise of

her rights and benefits under her employee benefit plan undertaken by Defendants, and to

provide appropriate relief to Plaintiff Gale Clapper.

       5.     As alleged with greater particularity below, Defendants engaged in unlawful

employment discrimination by terminating Clapper on the basis of her age and disability,

and retaliating against her under Title VII, the ADEA, the ADA, and ERISA.

                                       JURISDICTION

       6.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and

(3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e-

5(f) (1) and (3); Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a; the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 634 et seq.; the American

with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101–12213 (1994) et seq., as amended

by the American with Disabilities Amendment Act of 2008 (“ADAA”); and the Employee

Retirement Income Security Act of 1974 (“ERISA”) 29 U.S.C. 1001, § 510, et seq.

       7.     Plaintiff Gale Clapper (Clapper”) has complied with all jurisdictional

prerequisites and conditions precedent to action under Title VII of the Civil Rights Act of

1964, the Age Discrimination in Employment Act of 1967, and the American with Disabilities


                                               2
       Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 3 of 11 PageID #:3



Act of 1990 (“ADA”), 42 U.S.C. §§ 12101–12213 (1994) et seq., as amended by the

American with Disabilities Amendment Act of 2008 (“ADAA”), by timely filing a charge of

discrimination with the EEOC on November 4, 2019. See Exhibit A. More than sixty (60)

days have passed from the date in which Clapper filed her charge.

       8.      Clapper received a notice of right to sue on or about February 3, 2020. See

Exhibit B.

       9.      This Court has supplemental jurisdiction over any other claims Clapper could

make, pursuant to 28 U.S.C. §1367, because they would form part of the same case or

controversy as the aforementioned claims.

       10.     Venue in this judicial district is proper, by virtue of 28 U.S.C. §1391, as Clapper

worked for Defendant United Airlines, Inc. (“United”) in the Northern District of Illinois, and

Defendants do business in the Northern District of Illinois.

                                             PARTIES

       11.     Plaintiff Gale Clapper is an adult white female residing 1216 Lakefield Road,

Grafton, Wisconsin 53024. She is, and was at all material times, over forty (40) years of age.

       12.     Defendant United Airlines, Inc. (“United”) is, and was at all material times, an

Illinois Corporation located in the State of Illinois with a principal place of business at 233 S.

Wacker Drive, Chicago, Illinois 60606.

       13.     Defendant ABC Insurance Company is believed to be, and is believed to have

been at all material times, an insurance company that had in place a policy or policies which

insured, totally or partially, Defendant United Airlines, Inc. for any or all liability for its actions

against Plaintiff Gale Clapper.




                                                  3
      Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 4 of 11 PageID #:4



                                               FACTS

       14.    Plaintiff Clapper was employed by Defendant United Airlines, Inc. as a Flight

Attendant and began her employment with United on January 30, 2006.

       15.    As an employee of United, Clapper was provided several health benefits. One

of these employee benefits was access to medical care with Rush Health’s Center of

Excellence Program, which partnered with United to offer medical services to United

employees at a reduced rate.

       16.    At all material times, Clapper performed her work duties in accordance with

United’s reasonable expectations of performance, quality, and conduct. There was never a

negative remark on Plaintiff’s work history. She never missed a flight or showed up late, nor

was issued any corrective action or demerit points. On the contrary, Clapper received

recognition on several occasions for working during holidays and weather emergencies.

       17.    At all material times, Clapper had been a model Flight Attendant for over

thirteen years with United, particularly in her helpful and proactive treatment of – and

interactions with – passengers. On several occasions, she received so-called “orchid letters”

from passengers who went out of their way to contact United to praise her service and tell

United how she had helped them. In more than one occasion, Clapper dealt with

passengers’ medical emergencies, including a passenger who was a physician, and who

she helped receive medical assistance for himself, for which he thanked her effusively.

       18.    There had never been any issues with Clapper’s integrity and honesty during

her lengthy tenure with United. On the contrary, on one occasion, she found a passenger’s

driver’s license left on the plane and gave it to the gate agent, who looked up the passenger’s

record and noted the city where she had gotten off the plane. Plaintiff mailed the passenger

her driver’s license when Plaintiff arrived at the passenger’s home city, and later received


                                              4
       Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 5 of 11 PageID #:5



an email from the passenger, thanking her.

       19.    During her tenure with United, Clapper was a hard-working Flight Attendant

who often sought additional work hours and worked numerous back-to-back flights. Prior to

her termination, Clapper had flown a total of 146 hours (20 days) during the month of March

2019 alone. By way of comparison, an average flight attendant at United flies 80 hours per

month. Clapper had also received perfect attendance letters, and had been commended for

being proactive in arriving early for standby assignments.

       20.    For several years, stemming from work-related injury in 2014, Clapper had

experienced limited maneuverability in her right leg, which over time caused her hip pain,

which substantially limited several of her everyday life activities and, in turn, made it difficult

for her to perform the duties of her job as a Flight Attendant. Clapper suffered almost

constant hip pain, and walked with a pronounced limp during her last three years at United.

United was aware of this, and Clapper’s coworkers often asked her if she was okay.

       21.    Because of her busy schedule, Clapper had been unable to address her hip

pain. However, sometime in early April of 2019, Clapper was finally able to schedule hip

replacement surgery at Midwest Orthopaedics at Rush University Hospital, through the

Center of Excellence Program with Rush, which partnered with United to offer orthopedic

and spine surgeries to United employees at a reduced rate. Clapper’s hip surgery was

originally scheduled for June 14, 2019, but was rescheduled for May 31, 2019.

       22.    Clapper subsequently went on approved medical leave for her hip condition

on April 19, 2019, after her pre-operation examination, in advance of her surgery.

       23.    Before she went on approved medical leave, on or about April 2, 2019 at

O’Hare Airport in Chicago, after a grueling 14-hour workday which included a trans-

continental flight, a cleaner handed the flight attendants an item (an Apple iPad) that had


                                                5
      Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 6 of 11 PageID #:6



been found in the first-class section on the aircraft. The person at United who is usually

responsible for retrieving and retaining passengers’ lost items – the Purser –hurried off the

aircraft, leaving the item for someone else to deal with. As the last flight attendant to leave,

Clapper saw that the iPad was on the counter, so she grabbed it and unsuccessfully tried to

catch up with the Purser then came back looking for an agent at the podium, but no one was

there. Due to the lack of secure options at that late hour, Clapper took the item home with

her, intending to trace the owner. While in possession of the item, Clapper never used,

tampered with, wiped, or even turned off the item. Clapper’s intention was to locate the

passenger through Apple and return the iPad.

       24.    At some point while Clapper flew on United assignments for the next twelve

days, United contacted her about an unrelated work-related issue, yet United never

contacted Clapper about the item in question, and instead called the Ozaukee County Sheriff

to accuse Clapper of theft. Much to Clapper’s surprise, the Ozaukee County Sheriff called

her on April 16, 2019, and asked Clapper if she had knowledge of an iPad left on one of her

flights, which she readily admitted and said she had been gone and unable to return. The

Sheriff told her to call United security, which she immediately did. United security requested

that she return the item soon, so Clapper did so right away.

       25.    On April 16, 2019, Clapper drove two hours to O’Hare Airport to return the

item, and explained that she had not been able to return it earlier, because she had been

flying and dealing with personal issues, including setting up medical appointments for her

surgery, and had forgotten to return the item sooner.

       26.    At a meeting with United on May 6, 2019, which did not include her supervisor,

Clapper explained to United that she had intended to return the passenger’s item, that she

had no intention to keep the item, and that she had never even turned off, tampered with, or


                                               6
      Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 7 of 11 PageID #:7



used the item. Clapper again made reference to her age and her upcoming surgery, and

asked that any potential employment action be postponed until after she came back from

her leave.

       27.    On May 20, 2019, United terminated Clapper’s employment through a

supervisor’s letter stating it was her decision to do so, without following the progressive

discipline policy required by the Union contract in place at the time, without providing her

any further opportunity to explain herself, and without completing the grievance process. By

reasonable knowledge and belief, the decision to terminate Clapper’s employment was

taken by an individual at United who never met with Clapper.

       28.    At the time United terminated Clapper’s employment, she was 67 years old.

       29.    At the time United terminated Clapper’s employment, she was on approved

medical leave.

       30.    By reasonable knowledge and belief, after Clapper’s employment was

terminated, United hired Flight Attendant(s) with less experience than Clapper, and who

is/are younger than forty (40) years old to replace her. At the time it terminated Clapper’s

employment, United had been taking steps to ensure that, within the next several years, at

least half of its Flight Attendants would be under the age of 30.

       31.    United terminated Clapper at a date before her scheduled hip surgery, with

the intent of ensuring that Clapper would not receive the surgery through the Rush Health

employee co-pay benefit program while employed by United. Clapper was only able to

eventually obtain the surgery by rescheduling it to May 31, 2019, and relied on Medicare for

coverage on June 1. By reasonable knowledge and belief, United was planning to phase

out the Rush Health employee co-pay benefit program at the time it terminated Clapper’s

employment.


                                              7
       Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 8 of 11 PageID #:8



       32.    After being informed of her termination, Clapper complained, in writing, to

United that her termination was unlawful.

                   COUNT I – AGE AND DISABILITY DISCRIMINATION

       33.    Clapper re-alleges and incorporates by reference the above paragraphs as if

they were fully set forth herein.

       34.    United unlawfully discriminated against Clapper on the basis of her age and

disability when it terminated her employment, in reckless disregard of her federally-protected

rights under Title VII of the Civil Rights Act of 1964 as amended; Title I of the Civil Rights

Act of 1991 (“Title VII”); the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621

et seq. and the American with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12101–12213

(1994) et seq., as amended by the American with Disabilities Amendment Act of 2008

(“ADAA”).

       35.    At time United terminated Clapper’s employment, United knew – or should

have known – that Clapper was on approved medical leave and was scheduled for hip

surgery. United’s termination of Clapper’s employment at that point resulted in her

unnecessary emotional suffering and physical exhaustion, while she scrambled – on her

own – to re-schedule her surgery and obtain coverage through Medicare.

       36.    As a result of Defendant’s intentional discrimination, Clapper has suffered

damages in the form of loss of wages, unpaid accrued benefits, and other employment

benefits, attorney’s fees and costs, and other damages that she will establish at trial.

                                    COUNT II – RETALIATION

       37.    Clapper re-alleges and incorporates by reference the above paragraphs as if

they were fully set forth herein.

       38.    United unlawfully and intentionally retaliated against Clapper by terminating her


                                                8
       Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 9 of 11 PageID #:9



employment for participating in legally-protected activity in the workplace, in reckless disregard

of her federally-protected rights under Title VII of the Civil Rights Act of 1964 as amended;

Title I of the Civil Rights Act of 1991 (“Title VII”); the Age Discrimination in Employment Act

of 1967, 29 U.S.C. § 621 et seq.; and the American with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12101–12213 (1994) et seq., as amended by the American with Disabilities

Amendment Act of 2008 (“ADAA”).

       39.    Clapper complained to United about her termination and about United’s refusal

or failure to provide Clapper with an opportunity to explain her position to her supervisor and

move through a grievance process appropriately, and expressly referenced her age and her

disabling condition, as well as the fact that she was on medical leave. In retaliation for Clapper’s

complaint, United immediately terminated her.

       40.    As a result of Defendant’s unlawful and intentional retaliation, Clapper has

suffered damages in the form of loss of wages and other employment benefits, attorney’s fees

and costs, and other damages that she will establish at trial.

               COUNT III – INTERFERENCE WITH EMPLOYEE BENEFITS

       41.    Clapper re-alleges and incorporates by reference the above paragraphs as if

they were fully set forth herein.

       42.    United unlawfully interfered with Clapper’s earned or promised employee

benefits, in reckless disregard of her federally-protected rights under the Employee

Retirement Income Security Act of 1974 (“ERISA”) 29 U.S.C. 1001, § 510, et seq.

       43.    United unlawfully terminated Clapper’s employment shortly before she was

scheduled for hip surgery through the Rush Health employee co-pay benefit program offered

by United, in interference with – or retaliation for – her use of, or access to, this benefit.

       44.    As a result of United’s unlawful employment practices in terminating Clapper’s


                                                 9
     Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 10 of 11 PageID #:10



employment prior to the use of health benefits, Clapper has suffered damages in the form

of loss of wages and other employment benefits, attorney’s fees and costs, and other

damages that she will establish at trial.

                                            RELIEF

       WHEREFORE, Clapper respectfully request that this Court:

       a.      Enter a judgment that the Defendants violated Title VII of the Civil Rights Act

of 1964, as amended;

       b.      Enter a judgment that the Defendants violated the Age Discrimination in

Employment Act of 1967;

       c.      Enter a judgment that the Defendants violated the American with Disabilities

Act of 1990;

       d.      Enter a judgment that the Defendants violated the Employee Retirement Income

Securities Act of 1974;

       e.      Enter judgment against the Defendants and in favor of Clapper for prospective

and retrospective monetary relief;

       f.      Enter judgment against the Defendants and in favor of Clapper for

compensatory damages;

       g.      Enter judgment against the Defendants and in favor of Clapper for punitive

damages, including punitive damages pursuant to 42 U.S.C. §1981a;

       h.      Order Defendant United to reinstate Clapper;

       i.      Award Clapper the costs of this action and reasonable attorney’s fees; and

       j.      Grant Clapper such other and further relief as the Court deems just and

proper.




                                              10
Case: 1:20-cv-02635 Document #: 1 Filed: 04/30/20 Page 11 of 11 PageID #:11



                         DEMAND FOR JURY TRIAL

 Clapper demands a trial by jury on all issues of fact.

        Dated this April 30th, 2020.


                                         CADE LAW GROUP LLC

                                         By: s/Nathaniel Cade, Jr.
                                              Nathaniel Cade, Jr.
                                              P.O. Box 170887
                                              Milwaukee, WI 53217
                                             (414) 255-3802 (phone)
                                             (414) 255-3804 (fax)
                                             nate@cade-law.com

                                             Attorneys for Plaintiff Gale Clapper




                                       11
